Name: COMMISSION REGULATION (EC) No 1368/97 of 16 July 1997 concerning Regulation (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 17. 7 . 97 I EN Jthciai journal or tne European communities 11U 1 O oi 1 U LiUMMiÃ MUIN KtCiULAIlUlN 1NO 1368/97 of 16 July 1997 concerning Regulation (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00 quantity wmcn may De imported is i 3UU tonnes at a duty rate of ECU 7 per tonne; whereas the corresponding percentage reductions for import licence applications submitted on 14 July 1997 should be fixed, THE COMMISSION Oh THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00 (3), and in particular Article 2 (4) thereof, Whereas, in accordance with Regulation (EC) No 1970/96, the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota; whereas applications for import licences submitted on 14 July 1997 for millet falling within CN code 1008 20 00 relate to 18 808 tonnes and the maximum HAS ADOFIbD THIS REGULATION : Article 1 Applications for licences for the millet quota provided foi in Regulation (EC) No 1970/96 at a duty rate of ECU 7 per tonne for millet falling within CN code 1008 20 00 submitted on 14 July 1997 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,069120 . Article 2 This Regulation shall enter into force on 17 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p . 37. H OJ No L 261 , 15 . 10 . 1996, p. 34